   

Case 1:19-cv-05219-AT-DCF Document 129 Fil#a@6Ght7MdnpPpage 1 of 1

DOCUMENT
ELECTRONICALLY FILED

DOC#
DATE FILED: 6/17/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CBI CAPITAL LLC,
NO. 19-CV-5219-AT
Plaintiff,

v.
DEFAULT JUDGMENT
MIKE MULLEN ENERGY EQUIPMENT
RESOURCE, INC.

Defendant.

 

 

 

 

Before the Court is Plaintiff CBI Capital LLC’s Order to Show Cause for Default
Judgment against Defendant Mike Mullen Energy Equipment Resource, Inc. For the reasons
stated on the record during the June 17, 2021, show cause hearing, the reasons stated in
the declaration of Jessie M. Gabriel, sworn to December 10, 2020, with attachments, and the
declaration of Evan Claar, sworn to December 8, 2020, and good cause having been shown,
judgment by default is hereby entered against Defendant on the issue of liability and damages of
$15,581,774 awarded, pursuant to Local Civil Rule 55.2(b) and Federal Rule of Civil Procedure
55(b).

There being no just reason for delay, the Clerk of the Court is hereby instructed to enter
this Default Judgment forthwith and without further notice.

The Clerk of Court is ordered to close this case.

SO ORDERED, this 17_ day of June , 2021

On-

ANALISA TORRES
United States District Judge

 
